Citation Nr: 0030750	
Decision Date: 11/27/00    Archive Date: 12/01/00

DOCKET NO.  99-08 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania



THE ISSUES

1.  Entitlement to service connection for claimed lower 
abdominal pain.  

2.  Entitlement to service connection for claimed low back 
pain.  

3.  Entitlement to service connection for claimed chest pain 
and indigestion.  

4.  Entitlement to service connection for claimed hearing 
loss.  

5.  Disagreement with the initial 10 percent rating for the 
service-connected plantar fasciitis.  



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel



INTRODUCTION

The veteran served on active duty from May 1994 to April 
1998.  

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1998 rating decision of the 
RO.  

The veteran testified at a hearing before a Hearing Officer 
at the RO in June 1999.  



REMAND

At the outset, the Board points out that on November 9, 2000, 
the President signed H.R. 4864, the "Veterans Claims 
Assistance Act of 2000."  The purpose of this bill is to 
reverse the decision of the U.S. Court of Appeals for 
Veterans Claims in Morton v. West, which held that the 
Secretary had no authority to provide assistance to a 
claimant whose claim was not "well grounded."  The bill 
also establishes a number of procedural requirements for VA 
in dealing with claims for benefits.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  

As such, the veteran's service connection claims must be 
remanded in order to assure that the RO's duty to assist the 
veteran in the development of his claim has been met.  The RO 
should obtain all pertinent treatment records and schedule 
the veteran for a VA examination regarding the claimed lower 
abdominal pain, low back pain, and chest pain and 
indigestion.  In addition, the Board notes that, since the 
recent VA audiometric examination showed that the veteran had 
normal hearing, the veteran should asked to submit medical 
evidence to support his lay assertions that he is suffering 
from a hearing disability for VA compensation purposes.  

The Board also notes that the veteran has submitted copies of 
service medical records.  The record indicates in September 
1998, the National Personnel Records Center (NPRC) indicated 
that no service medical records were on file at that 
facility.  The RO should make further attempts to secure 
complete records.  

Regarding the service-connected plantar fasciitis, the most 
recent VA examination was conducted in September 1998.  The 
examiner noted that there was no particular joint pain, but 
indicated that pain and fatigue were anticipated with a 
flare-up.  

The Board notes that any examination of musculoskeletal 
disability done for rating purposes must include 
consideration of all factors identified in 38 C.F.R. §§ 4.40, 
4.45, and clinical findings must be expressed in terms of the 
degree of additional range-of-motion loss due to any pain on 
use, incoordination, weakness, fatigability, or pain during 
flare-ups.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  

As the most recent VA examination is inadequate for 
evaluation purposes, because it does not include sufficient 
detail for rating the disability at issue, further 
examination should be conducted on remand.  38 C.F.R. § 4.2 
(1999).  In addition, any pertinent treatment records should 
be obtained for review.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should take appropriate steps 
in order to contact the veteran and to 
obtain the names and addresses of all 
health care providers who have treated 
him for the claimed lower abdominal pain, 
low back pain, chest pain and indigestion 
and hearing loss and for the service-
connected plantar fasciitis since 
service.  Thereafter, the RO should 
obtain legible copies of all records from 
any identified treatment source not 
currently of record.  In addition, the RO 
should obtain all VA treatment records of 
the veteran that are not currently in the 
claims folder.  Once obtained, all 
records must be associated with the 
claims folder.  The RO should also afford 
the veteran an opportunity to provide 
additional argument and information to 
support his application for benefits.  
This should include asking him to provide 
competent evidence to show that he has 
current disability manifested by lower 
abdominal pain, low back pain, chest pain 
and indigestion or hearing loss.  The 
veteran should be afforded a reasonable 
amount of time to obtain and submit such 
evidence to the RO.  

2.  The RO should contact the NPRC and 
any other relevant source and attempt to 
obtain the veteran's service medical 
records.  The RO should document all 
attempts to obtain those records in the 
claims file.  

3.  The RO then should take appropriate 
steps in order to schedule the veteran 
for a VA examination to determine the 
nature and extent of any disability 
manifested by abdominal pain, low back 
pain or chest pain and indigestion.  All 
indicated testing should be performed.  
The claims folder must be made available 
to the examiner for review.  The examiner 
should elicit from the veteran and record 
a full medical history in this regard.  
Based on his/her review of the case, the 
examiner should offer an opinion as to 
whether the veteran is suffering from 
currently disability manifested by lower 
abdominal pain, low back pain or chest 
pain and indigestion. A complete 
rationale for any opinion expressed must 
be provided.  The examination report 
should be associated with the claims 
folder.  
 
4.  The RO should schedule the veteran 
for a VA examination to determine the 
current severity of the service-connected 
plantar fasciitis.  All indicated tests, 
including X-ray studies, must be 
conducted.  The claims file must be made 
available to and reviewed by the examiner 
prior to the requested study.  The 
examiner should state whether the veteran 
has any objective evidence of pain or 
functional loss due to pain associated 
with the service-connected bilateral 
plantar fasciitis.  The examiner should 
be requested to provide an opinion as to 
the extent that pain limits the 
functional ability of the feet.  The 
examiner should also be requested to 
determine whether, and to what extent, 
the feet exhibit weakened movement, 
excess fatigability, incoordination, 
subluxation or instability.  A complete 
rationale for any opinion expressed must 
be provided.  

5.  After completion of the above 
requested development, the RO should 
again review the veteran's claims.  Any 
additional development deemed necessary 
by the RO in light of the new legislation 
noted above should be undertaken.  The RO 
should consider the holding of Fenderson 
v. West, 12 Vet. App. 119 (1999) with 
regard to the service-connected bilateral 
plantar fasciitis.  If the action taken 
is adverse to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case that 
contains a summary of the relevant 
evidence and a citation and discussion of 
the applicable laws and regulations, to 
include the new legislation noted above, 
and should then be afforded an 
opportunity to respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if indicated.  The veteran has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  

		
	STEPHEN L. WILKINS
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  


- 7 -


